Gardner, Presiding Judge.
In Hartford Accident &c. Co. v. Waters, 87 Ga. App. 117 (73 S. E. 2d 70) this court said: “Where there was no expert opinion to the effect that the exertion contributed to the attack, unless and until some method is developed to ascertain with some degree of certainty that such an attack is not contributed to by exertion, we think that knowledge from human experience, including medical caution against exertion in such eases and the admitted opinion of experts that exertion might contribute to such an attack, authorized the finding in this case, on the weight of reasonable probabilities, that the amount of exertion in this case contributed to the cerebral hemorrhage which caused the deceased’s death.”
*588It is our opinion that under the record before us there was evidence upon which the State Board of Workmen’s Compensation could and did make a findings of fact and award in favor of the claimant, which was affirmed by the superior court.
The court did not err in affirming the award of the State Board of Workmen’s Compensation.

Judgment affirmed.


Townsend and Carlisle, JJ., concur.